[**] indicates that information had been redacted and filed separately pursuant
to a confidential treatment request filed with the Securities and Exchange
Commission
 
EXHIBIT 10.25
 
 
 
 
 
 
MASTER SUPPLY AND ALLIANCE AGREEMENT
 
BETWEEN
 
BEL FUSE INC.
 
AND
 
AMBIENT CORPORATION
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
1.
DEFINITIONS
1  
2.
SCOPE OF AGREEMENT
2  
3.
FORECAST AND ORDER PROCEDURE
3  
4.
MATERIALS
3  
5.
DELIVERY AND RISK
4  
6.
ACCEPTANCE OF PRODUCTS
4  
7.
RESCHEDULING OF DELIVERIES
5  
8.
CANCELLATION
5  
9.
PRICES
6  
10.
[**]
6  
11.
TITLE
6  
12.
INTELLECTUAL PROPERTY
7  
13.
QUALITY ASSURANCE
7  
14.
CHANGE CONTROL
8  
15.
OBSOLETE AND/OR SURPLUS MATERIAL
8  
16.
BEL WARRANTY
9  
17.
CUSTOMER WARRANTY
10  
18.
INDEMNIFICATION
11  
19.
CUSTOMER PROPERTY
12  
20.
CONFIDENTIALITY
12  
21.
EXCLUSIONS AND LIMITATION OF LIABILITY
12  
22.
TERM AND TERMINATION
13  
23.
GENERAL
14  

 
 
 

--------------------------------------------------------------------------------

 

THIS MASTER SUPPLY AND ALLIANCE AGREEMENT (this “Agreement”) is made effective
the 17th day of February, 2009 (the “Effective Date”)
 
BETWEEN
 
Bel Fuse Inc. (“Bel”), a New Jersey corporation with an office at 206 Van Vorst
Street, Jersey City, NJ 07302 USA_
 
AND
 
Ambient Corporation (the “Customer”), a Delaware corporation with an office at
79 Chapel Street, Newton, MA 02458.
 
WHEREAS
 
The Customer is a utility communications solutions provider that develops and
markets Smart Grid communications technologies and services which are designed
to facilitate a comprehensive (end-to-end solution) for high speed transmission
and reception of Internet Protocol data traffic for utility applications.
 
Bel produces high quality electronic components for the global market and is
engaged in the design, manufacture and sale of products used in networking,
telecommunications, high speed data transmission and consumer electronics.
 
The Customer and Bel entered into a Mutual Confidentiality and Non-Disclosure
Agreement dated as of May,7, 2008 (the “NDA”).
 
Bel and the Customer desire to enter into a master supply and alliance
relationship to support the Customer’s 2009 business initiatives for its Smart
Grid deployments, with Bel willing to partially fund the 2009 initiative through
payments from the Customer on [**] day payment terms.
 
Bel is to initially act as a contract manufacturer for the Customer’s products,
including its X3000 node.
 
Bel and the Customer intend to expand their relationship with the express
purpose of reducing the manufacturing cost of the Customer’s products.
 
NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
the parties hereto agree as follows:
 
1.            DEFINITONS


The following words and expressions shall have the following meanings:


1.1
“Affiliate” means, with respect to a party hereto, a corporation that directly
or indirectly controls, is controlled by or is under common control with that
party.

 
 
1

--------------------------------------------------------------------------------

 

 
1.2
“Customer Information” shall mean the specification for the relevant Product and
all drawings, documentation, data, software, information and know-how provided
by the Customer to Bel.



1.3
“Customer Tooling” shall mean the tooling, fixtures, appurtenances, test
hardware and software and any other items to be provided by the Customer to Bel
or procured or produced by Bel and paid for by the Customer.



1.4
“Intellectual Property” shall mean any and all of a person’s trademarks, service
marks, tradenames, patents, applications for patents, divisional or
continuation, in whole or in part, patent applications, issued and unexpired
reissues, reexaminations, renewals or extensions of any of the foregoing,
copyrights, mask works, trade secrets and other intellectual property rights
recognized by any jurisdiction.



1.5
“Materials” shall mean any components and other materials comprising or
comprised in Products.



1.6
“Order” shall mean any order for Products and/or Services placed by the Customer
in accordance with the terms of this Agreement, which shall be in the form of
Exhibit A attached hereto.



1.7
“Prices” shall mean the prices for the Products and/or Services and/or non
recurring expenditure (including without limitation, tooling and fixtures and
other agreed items) agreed between the parties form time to time.  The initial
Prices are set forth on Exhibit B attached hereto.



1.8
“Products” shall mean the items supplied by Bel to the Customer pursuant to the
terms of this Agreement and the relevant Order(s).



1.9           “RMA” shall mean returns material authorization to be provided by
Bel to the Customer.


1.10
‘Services” shall mean the services provided by Bel to the Customer under this
Agreement.  The initial Services are set for on Exhibit B attached hereto.



2.            SCOPE OF AGREEMENT


2.1
This Agreement will apply to all Orders for Products and Services placed by the
Customer under this Agreement.



2.2
Bel will manufacture and deliver Products and supply Services pursuant to this
Agreement, subject to the Customer first having provided Bel with the
specification for the Product, together with any Customer Tooling, Customer
Information and all necessary drawings, documentation, data, software, and other
information of the Customer.



2.3
The Customer will pay the Prices for accepted Products and Services delivered
pursuant to this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
3.            FORECAST AND ORDER PROCEDURE


3.1           Each month, the Customer will provide Bel with:


(a)  
a forecast (the “Forecast”)  of its intended purchases of Products for that
month and the following nine to twelve months. The Customer will use its best
efforts to ensure that the Forecast is accurate, but the Forecast will not
constitute an Order;



(b)  
Order(s) for Products for that month and the following two months to maintain a
minimum of three months of required Product Orders at all times



3.2
Bel will acknowledge Orders as soon as reasonably practicable but in not more
than [**] days after receipt of an Order.  The parties agree that Bel is
expected to accept Orders that comply with the terms of this Agreement and may
not reject conforming Orders, except that Bel may reject Orders after [**].



3.3
Bel will use its best efforts to accept unplanned Orders subject to the
Customer’s agreement to pay any related premium costs and charges incurred by
Bel. Such costs and charges must be negotiated and agreed in writing with the
Customer before being incurred and accepted by the Customer.



3.4
Orders will be in the form of Exhibit A and will include the description and
Price per unit of Product, the quantities ordered, Product revision details,
committed delivery dates and such other information as the parties may agree in
writing from time to time.  Orders shall be delivered to Bel by email and
facsimile.  The parties agree that only an Order in the form of Exhibit A shall
be valid and that an order in other form or containing any terms and conditions
set forth thereon that are not contained in this Agreement or the form of the
Order set forth in Exhibit A shall have no force or effect.



4.            MATERIALS


4.1
The Customer hereby authorizes Bel, and Bel shall be entitled, to order
Materials as necessary to support Orders including without limitation,
additional Materials as are reasonably required to take into account supplier
minimum requirements and economic order quantities.  For avoidance of doubt, Bel
shall not order Materials based on Forecasts.



4.2
Without limiting Article 4.1 above, where lead times for Materials are at any
time longer than the period covered by Orders set out in Article 3.1(b) above,
Bel shall notify the Customer in writing and shall only be authorized to order
such Materials if agreed in advance in writing by the Customer.



4.3
Where the Customer so directs, Bel will procure Materials from the Customer’s
approved vendor list or preferred supply chain partners listed on Exhibit C
attached hereto. To change such vendors or suppliers, Bel must obtain the
Customer’s prior written consent, which will not be unreasonably withheld.

 
4.4
Bel agrees to take initial delivery of Customer inventory related to programs
transferring to Bel and ongoing delivery of third party products used in support
of the Customer’s programs owned by any of the Customer’s customers. Bel will be
responsible to maintain all such Customer inventory and third party products in
Bel’s possession and shall bear the risk of loss and shrinkage related thereto
while such inventory and products are in Bel’s possession.  Notwithstanding the
foregoing, Bel will only purchase from the Customer and carry on Bel’s books
such Customer inventory equivalent to Orders received from the Customer. Bel
agrees to use its commercially best efforts to consume the Customer inventory
from programs transferring to Bel first before ordering Materials from
others.  Bel agrees to consume the Customer inventory of Customer’s
customer-required third party products first before ordering Materials from
others.  Bel and the Customer jointly agree to [**]. The Customer agrees to
transfer Material[**].



 
 
3

--------------------------------------------------------------------------------

 


4.5
Bel agrees to report to the Customer within one week after fiscal month-end
on-hand and on-order Materials by Customer program (including the Customer
inventory and third party products described in Section 4.4 which will be
separately identified from other Materials), including part number, lead time,
quantity and value.



5.            DELIVERY AND RISK


5.1
Except as agreed otherwise, all Products sold to the Customer are delivered EXW
Bel factory. Packing costs included in price.



5.2
The Customer will arrange transportation and specify carrier and transportation
instructions. If the Customer has not done so, Bel shall arrange for
transportation on the Customer’s behalf at the Customer’s cost.



5.3
Bel will use its best efforts to meet agreed delivery dates.



5.4
Risk of loss and damage will pass from Bel to the Customer upon delivery by Bel
pursuant to Article 5.1 above.



5.5
All Products will be packed by Bel in secure packaging as directed or approved
by the Customer.



5.6           Bel is responsible for obtaining:


(a)   
any necessary export licenses relating to Products and Services; and



(b)  
any government or regulatory approvals relating to the marketing, sale or use of
Products and maintaining compliance with all applicable laws and regulations in
any jurisdiction from which Products are shipped.



6.            ACCEPTANCE OF PRODUCTS


6.1
The Customer may reject Products which (a) have been damaged prior to delivery
by Bel or (b) do not meet the relevant specification provided by the Customer
(“Rejected Products”).



6.2
The Customer will notify Bel in writing of Rejected Products within sixty (60)
calendar days of original delivery and will return Rejected Products at its risk
to Bel within a further thirty (30) calendar days. The Customer requires an RMA
from Bel prior to returning any Product.

 
 
4

--------------------------------------------------------------------------------

 
 
6.3
Bel will then at its election either repair, replace or credit the Customer in
respect of Rejected Products. The cost associated with any such repair,
replacement or credit will be the responsibility of Bel. In the case of
replacement or credit, title to the Rejected Product shall pass to Bel on
delivery to Bel on a not-for-resale basis.



6.4
In the absence of earlier notification of rejection, the Customer will be deemed
to have accepted Products sixty (60) calendar days after delivery.



7.            RESCHEDULING OF DELIVERIES

7.1           The Customer may reschedule deliveries in advance of agreed
delivery dates as follows:
 
Number of days of notice Customer gives prior to original delivery date
Customer may increase or decrease the units of Products to be delivered by up
to:
0-30
[**]%
31-60
[**]%
61+
[**]%



Article 15 shall govern any Materials held by Bel to complete Orders that are
not, as a result of rescheduling permitted by this Section 7.1, expected to be
consumed in 16 weeks following the date of the Customer’s notice of
rescheduling.


7.2
Notwithstanding the provisions of 7.1 above, upon the Customer’s request, Bel
will use its best efforts to accelerate delivery dates subject to the Customer
agreeing in writing to meet any increased costs as a result of such
acceleration.



8.            CANCELLATION


8.1
If the Customer cancels any Order, or part thereof, provided that Material has
been procured and managed in accordance with Article 4 of this Agreement, the
Customer will pay to Bel:



(a)  
the full Product Price for finished Products;



(b)  
all costs of obsolete and/or surplus Materials, including WIP, and related
handling charges determined in accordance with Article 15 of this Agreement
together with all amounts due pursuant to Article 4.1; and



(c)  
[**]



 [**]


8.2
Subject to the Customer’s rights under Article 6, if the Customer refuses or
fails to accept any delivery made by Bel pursuant to any Order, such Order (or
the relevant part thereof) may, at Bel’s option, be deemed to have been
cancelled by the Customer.

 
 
5

--------------------------------------------------------------------------------

 
 
9.            PRICES


9.1
Prices will be subject to review by the parties on a [**] basis (and at such
other times as may be agreed) at a Price review meeting to be arranged by the
authorized representative of the parties.



9.2
Changes to Prices, and the manner and timing of their implementations, will be
agreed by the parties on a fair and reasonable basis at such review meeting.



9.3           In any event
 
(a)  
(a) the Customer will be responsible for any increased costs of procuring
Materials and will review with Bel on a [**] basis the opportunity for
decreasing cost of procuring materials resulting in cost savings to the Ambient
product(s). Said costs savings, if realized, will result in a sharing of
benefits between the parties as mutually agreed; and


[**]



9.4           Taxes
 
The amount of any present sales, use, excise or other similar tax applicable to
the Products not measured by the income of Bel shall be paid by the Customer or,
in lieu thereof, the Customer shall deliver to Bel a tax exemption certificate
acceptable to the taxing authority.  Any taxes to be paid by the Customer shall
be separately stated on Bel's invoice.
 
9.5           Invoicing and Payment
 
Bel shall invoice the Customer for each shipment of Products on or after the
date that the shipment is delivered to the Customer.  Each invoice shall contain
the following information:  the Customer's order number, the Customer's part
number, a description of the Products delivered, the revision level of the
Products, quantities and unit prices. The total Purchase Price for each shipment
shall be due and payable within [**] days of shipment, or as provided in Section
10 below.
 
10.           [**]
 
11.          TITLE


11.1         Title and interest to Products will pass to the Customer upon
delivery.


11.2
Payment of Prices for Services does not confer any rights in or title to the
subject matter of the Service which shall remain the absolute property of Bel.

 
 
6

--------------------------------------------------------------------------------

 
 
12.          INTELLECTUAL PROPERTY


12.1
All existing Intellectual Property owned by or licensed to the Customer by other
third parties will continue to be owned by the Customer and, accordingly, the
Customer hereby grants Bel a non-exclusive, royalty-free license during the term
of this Agreement to use such of it as may be necessary for Bel to perform its
obligations under this Agreement. With respect to any Intellectual Property
licensed to the Customer by other third parties, the Customer warrants that such
license is in good standing and includes all necessary rights of
sub-licensing.  Notwithstanding the foregoing, nothing contained herein or in
any Order shall be construed as transferring to Bel (whether directly or by
implication, estoppel or otherwise) any ownership under any Intellectual
Property of the Customer or any of its Affiliates, and Bel shall have no
ownership rights in, and the Customer or its Affiliates, as the case may be,
shall retain exclusive ownership of, all Intellectual Property of the Customer
and its Affiliates.



12.2
All existing Intellectual Property owned by or licensed to Bel by third parties
(other than the Customer hereunder) will continue to be owned by Bel.  Nothing
contained herein or in any Order shall be construed as transferring to the
Customer (whether directly or by implication, estoppel or otherwise) any
ownership under any Intellectual Property of Bel or any of its Affiliates, and
the Customer shall have no ownership rights in, and Bel or its Affiliates, as
the case may be, shall retain exclusive ownership of, all Intellectual Property
of Bel and its Affiliates.



12.3
Any Intellectual Property derived from the Customer’s Intellectual Property
arising in the course of Bel’s performance of the Agreement will be owned by the
Customer.  Any Intellectual Property derived from Bel’s Intellectual Property
arising in the course of Bel’s performance of the Agreement will be owned by
Bel.  Bel will promptly assign to the Customer Bel’s entire right, title and
interest in and to all such developments, improvements and inventions relating
to the Customer’s Intellectual Property, and in and to all applications for
patents therefor, and patents therefor, and patents issuing thereon, of the
United States and of all foreign countries, and for this purpose Bel will, at
the Customer's expense, whenever requested to do so, execute any and all
applications for patents, assignments or other papers, and do all other things
deemed necessary or desirable by the Customer to carry out the intent of the
foregoing.



12.4
The parties acknowledge that the NDA shall continue in force and effect and
apply to this Agreement and the activities contemplated herein.



13.          QUALITY ASSURANCE


13.1
Bel will maintain quality assurance systems for the control of Material quality,
processing, assembly, testing, packaging and shipping in accordance with its
usual policies and practices or as otherwise specified on Exhibit B. Bel agrees
to meet reporting requirements such as process yields, failure description, and
corrective action, as specified by the Customer.



13.2
Bel will perform its normal test procedures relating to Products and Services or
those otherwise specified on Exhibit B.



13.3
Either party may during normal business hours and following reasonable notice
and subject to the other party’s normal security requirements, review the other
party’s facilities and quality control procedures as reasonably necessary for
the first party to satisfy itself of the other party’s compliance with its
obligations under this Agreement.



13.4
The parties will endeavor to meet quarterly to discuss and resolve any issues
which may have arisen including those relating to quality, performance,
engineering changes, obsolescence or surpluses.

 
 
7

--------------------------------------------------------------------------------

 
 
14.          CHANGE CONTROL


14.1
Bel or the Customer may at any time propose changes to the relevant
specification of the Products by a written engineering change notice (“ECN”).



14.2
The recipient of the ECN will use all reasonable efforts to provide a detailed
response within [**] of receipt.



14.3
Bel will advise the Customer of the likely impact of an ECN (including but not
limited to scheduling and Prices) on the provisions of any relevant Order.



14.4
Neither party will unreasonably withhold or delay agreement to an ECN, and the
parties will endeavor to agree and implement at the earliest opportunity ECN’s
relating to personal and product safety.



14.5
Any obsolete and/or surplus Materials resulting from an ECN will be dealt with
in accordance with Article 15 below.



14.6
All costs of implementing ECN’s (including without limitation premium costs of
Materials, Material handling charges, process and tooling charges,
administrative charges, engineering charges, and evaluation and testing costs)
will be the responsibility of the Customer, except for ECN’s initiated by Bel
solely to improve its manufacturing processes.



15.          OBSOLETE AND/OR SURPLUS MATERIAL


15.1
When all Material is for any reason at any time rendered obsolete and/or surplus
to Customer requirements and that Material was ordered by Bel against an Order
pursuant to Article 4 above, Bel will:



(a)  
provide to the Customer as soon as reasonably practicable following the date of
the event causing the obsolescence/surplus (the “Obsolescence Date”) a notice of
the potential cost of such obsolescence or surplus including relevant handling
charges; and



(b)  
for a period of [**] from the Obsolescence Date, use its best efforts to:

 
(i)  
Cancel outstanding orders for such Materials; or

 
(ii)  
Sell such Materials back to the original supplier or to a third party on such
terms as Bel may determine at its discretion but not for less than [**]% of the
cost of the Materials to Bel without the Customer’s prior written consent; or



(iii)  
Use excess/ uncancellable Materials for the manufacture of other Products.





 
8

--------------------------------------------------------------------------------

 
 
15.2          After such [**] period:


(a)  
Bel will deliver to the Customer a detailed report of all remaining obsolete
and/or surplus Materials then held by Bel and



(b)  
Following review and agreement with the Customer, Bel shall be entitled to
invoice the Customer for the full cost of all remaining obsolete and/or surplus
Materials then held by Bel and, if the Customer has agreed in writing in advance
to Bel’s resale of such Material at less than the percentage of cost specified
in Section 15.1(b)(iii), any price variance incurred by Bel in connection with
the resale of such Material and, if the Customer has agreed in writing in
advance to such handling charges, Bel’s reasonable handling charges in respect
of all obsolete and/or surplus materials originally made obsolete and/or
surplus. Such invoice shall be paid by the Customer in US Dollars without set
off or deduction within [**] days of the date of invoice.



16.           BEL WARRANTY


16.1
Bel warrants that it will without charge repair or replace, as  Bel may elect,
any Products which are defective as a result of a failure in Materials or Bel’s
workmanship provided that:



(a)  
The Customer notifies Bel in writing within [**] after discovery of the defect;
and



(b)  
Such defective Product has been returned prepaid to Bel’s designated repair
location within [**] after original delivery by Bel or [**] after original
delivery by Bel in cases where the Customer has a [**] warranty obligation with
its customers (which applicable period shall not be extended by the repair or
replacement of Product).



The Customer requires a return material authorization (RMA) from Bel prior to
returning any Products. All returned Products shall include documentation
describing the nature of the defect, how it was discovered and under what
conditions it occurred.  Bel shall replace or repair rejected Products within
[**] of receipt of the rejected Product; provided that Bel shall have an
additional [**] if it must manufacture the rejected Product to effect a
replacement.


16.2
The Customer will pay for the return of Products to Bel’s designated premises.
Bel will pay for the redelivery to the Customer’s premises in Massachusetts of
all Products which are defective under Article 16.1 above. In respect of any
Products which are found by Bel not to be so defective, the Customer will pay to
Bel all redelivery costs. In the case of Product replacement, title to replaced
Product will pass to Bel on delivery, on a not-for-resale basis; and title to
replacement Product will pass to the Customer on delivery to the Customer.



16.3         The above warranties will not apply to


(a)  
Products which that have been misused, modified, damaged, placed in an
unsuitable physical or operating environment or maintained improperly or to any
Products which have been subjected to any repair not authorized in writing in
advance by Bel;

 
 
9

--------------------------------------------------------------------------------

 
 
(b)  
Any defect caused by the Customer or a third party or by an error or omission or
design or default in any Customer Information or in any other drawings,
documentation, data, software, information, know-how or Materials provided or
specified by the Customer;



(c)  
Prototypes and pre-production or pilot versions of Products which will be
supplied “as is” without warranty of any kind; or

 
(d)  
Products for which Bel has not performed the standard inspection and test
procedure at the request of the Customer.

 
16.4
Manufacturing defects and Material failures are the responsibility of Bel. Any
epidemic failures (representing [**]% of any given lot/shipment) identified as
originating from the Bel manufacturing process or the Materials (except
materials supplied directly by Ambient), or Bel’s handling or packaging, will
require an exception-based, escalation response by Bel to include field site
inspection test and/or rework, and/or highly accelerated Product replacement and
shipment at no additional cost to the Customer.



16.5
THIS ARTICLE 16 SETS OUT BEL’S SOLE OBLIGATION AND LIABILITY, AND THE CUSTOMER’S
EXCLUSIVE REMEDIES, FOR CLAIMS BASED ON DEFECTS IN OR FAILURE OF ANY PRODUCT OR
SERVICE OR THE SUBJECT MATTER OF ANY SERVICE AND REPLACES ALL OTHER  WARRANTIES
AND CONDITIONS EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITIED TO IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
PROVIDED ALWAYS THAT BEL DOES NOT EXCLUDE OR LIMIT ITS LIABILITY FOR DEATH OR
PERSONAL INJURY RESULTING FROM ITS NEGLIGENCE NOR LIABILITY FOR BREACH OF ANY
TERM IMPLIED BY STATUTE TO THE EXTENT THAT SUCH LIABILITIES CANNOT BY LAW BE
LIMITED OR EXCLUDED.



17.
CUSTOMER WARRANTY



17.1
The Customer warrants the Customer Information and the Customer Tooling and any
other items or information supplied by the Customer are accurate and contain all
items and information of the Customer necessary for Bel to manufacture and
deliver the Products and Services pursuant to this Agreement.



17.2
Bel will notify the Customer of any manufacturing problems which it encounters
and believes are related to the Product design of any Customer Information or
Customer Tooling. The parties will jointly determine whether such manufacturing
problems are attributable to the Product design or any Customer Information or
Customer Tooling. Where such problems are so attributable, the Customer will be
responsible for all costs incurred by Bel to correct such problems. Bel will not
implement any changes to the Product design or any Customer Information or
Customer Tooling without the Customer’s prior written approval. Where any such
changes result in the delay of any scheduled delivery date for Product, Bel will
have no liability for such delay, and Customer may not cancel any orders for
Products affected thereby.

 
 
10

--------------------------------------------------------------------------------

 
 
18.
INDEMNIFICATION



18.1
(a)
If suit is brought against Bel alleging that its use of any Customer
Intellectual Property in producing Product in accordance with the Customer’s
specifications infringes any United States patent because of such use, the
Customer shall, at its own expense, defend and control such suit and pay any
award of damages against Bel, provided Bel notifies the Customer promptly of the
filing of such suit and gives the Customer complete control of the same.  The
Customer shall not be liable in any respect except as aforesaid, including
without limitation, for any claim of infringement settled by Bel without the
Customer’s prior written consent.



      (b)
If suit is brought against the Customer alleging that Product infringes any
United States patent other than by reason of use of any Customer Intellectual
Property in producing Product in accordance with the Customer specifications,
Bel shall, at its own expense, defend and control such suit and pay any award of
damages against the Customer, provided the Customer notifies Bel promptly of the
filing of such suit and gives Bel complete control of the same.  Bel shall not
be liable in any respect except as aforesaid, including without limitation, for
any claim of infringement settled by the Customer without Bel’s prior written
consent.  If a final injunction shall be obtained against the Customer by reason
of such infringement, or if in Bel’s opinion, upon advice of legal counsel, a
Product is likely to become the subject of a claim of such infringement, Bel
may, at its option and at its expense (i) procure for the Customer the right to
continue using the Product; or, (ii) replace or modify the same so that it
becomes non-infringing.



      (c)
Any and all settlements related to matters described in this Section 18.1 shall
be subject to the prior written approval of Bel’s President or General Counsel
with respect to Bel and the prior written approval of the Customer’s President
with respect to the Customer.



       (d)
THE FOREGOING STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.



18.2
(a)
Bel will indemnify, save harmless and defend the Customer, its affiliates and
customers from any and all claims, actions, losses, expenses, costs or damages
(including, reasonable legal fees and expenses) (collectively, “Losses”) which
the Customer, its affiliates and customers may suffer or incur as a result of
(i) any negligent act or omission or willful misconduct of Bel, its employees,
representatives, agents or subcontractors relating to this Agreement; or (ii)
any breach of Bel's representations, warranties or obligations under this
Agreement.



      (b)
Bel will have no liability pursuant to Section 18.2(a) to the extent the Losses
arise solely and directly due to (i) the use of goods by the Customer in a
manner for which they were not designed (unless such use was agreed to in
advance by Bel); or (ii) the negligence of the Customer, its employees, agents
or subcontractors.



      (c)
Customer shall promptly notify Bel of any claim for which the Customer believes
it is entitled to indemnification (provided that the Customer’s failure to
provide such notice will relieve Bel of its indemnification obligations only if
and to the extent that such failure actually prejudices Bel’s ability to defend
the claim.) Bel will defend the Customer against any proceeding or claim
described and keep the Customer apprised of all major developments.  The
Customer may participate in any such proceedings, at its expense. The Customer
will permit Bel to control, in a manner not adverse to Customer, the defense of
any such claim; provided that any and all settlements or consents to judgment
related to matters described in this Section 18.2 shall be subject to the prior
written approval of Bel’s President or General Counsel with respect to Bel and
the prior written approval of the Customer’s President with respect to the
Customer.

 
 
11

--------------------------------------------------------------------------------

 
 
19.
CUSTOMER PROPERTY



19.1
All Customer Information and Customer Tooling may be used by Bel during the term
of this Agreement as required by Bel for the purposes of this Agreement.



19.2
All Customer information and all Customer Tooling will remain the Customer’s
property and will be treated by Bel with the same care as it treats its own
property of a similar nature.

 
19.3
The costs of maintenance, calibration and repair of Customer Tooling shall at
all times be the responsibility of the Customer.

 
20.          CONFIDENTIALITY
 
20.1
Nothing in this Agreement gives either party a right to use the other party’s
name, trade mark(s), or trade name (s) or to refer to, or disclose, the
existence of this Agreement or any Order or any terms and conditions of this
Agreement or any Order, whether directly or indirectly in connection with any
marketing or other activities without the other party’s prior written
consent.  Notwithstanding the foregoing, Bel acknowledges that upon execution of
this Agreement, the Customer will issue a press release. Additionally the
Customer shall be required to file a Report on Form 8-K upon the execution of
this Agreement and a copy of this Agreement as an exhibit no later than its next
periodic report, and, in connection with such issuance and filings, shall be
permitted to use Bel’s name and to file a copy of this Agreement.  The Customer
shall seek confidential treatment with respect to the portions of this Agreement
containing trade secrets.

 
21.          EXCLUSIONS AND LIMITATION OF LIABILITY
 
21.1
Bel does not exclude or limit its liability for death or personal injury
resulting from its negligence nor liability for breach of any term implied by
statute to the extent that such liabilities cannot by law be limited or
excluded.

 
21.2
Subject only to Article 18 and Article 21.1 above, under no circumstances will a
party have any liability in respect of this Agreement, whether in contract or
for negligence or otherwise and whether related to any single event or series of
connected events, for any of the following:

 
(a) 
any liability in excess of:

 
(i)  
in case of damage to loss of tangible property, the value of such property; and

(ii)  
in any event, and in respect of any other liability, the total of [**]
(whichever is greater).

 
(b) 
any liability for any incidental, indirect or consequential damages or loss of
business, loss of records or data, loss of use, loss of profits, revenue or
anticipated savings or other economic loss whether or not Bel was informed or
was aware of the possibility of such loss.

 
 
12

--------------------------------------------------------------------------------

 
 
21.3
Neither party may bring an action under this Agreement more than two (2) years
after the cause of action arose; provided such limitation shall not apply to
third party claims brought against a party for which it is entitled to
indemnification under this Agreement.

 
21.4
Bel shall have no liability to the Customer for any failure to perform any
obligation under this Agreement or any Order due to the act or omission of the
Customer or any supplier designated by the Customer.

 
22.           TERM AND TERMINATION
 
22.1
This Agreement is effective from the Effective Date and continues until
terminated in accordance with this Article 22.

 
22.2
Either party may terminate any Order and/or this Agreement after two years from
the Effective Date or the Customer’s purchase of a minimum of a cumulative
100,000 units of Products, whichever first occurs, by giving to the other party
six months prior written notice at any time. In the event of termination
pursuant to this Article 22.2:

 
(a)  
termination of any Order or this Agreement will not prejudice accrued rights and
liabilities (including payment of Prices for Product delivered) of either party;
and

 
(b)  
on the termination or other discharge of this Agreement Bel will deliver to the
Customer at the Customer’s expense and risk all Customer information and
Customer Tooling on an as is basis.



22.3  
Either party may terminate any Order and/or this Agreement:

 
(a)  
if the other party commits a material breach of any Order or this Agreement and
fails to remedy the breach within thirty (30) days of written notice requiring
it to do so; or



(b)  
immediately if the other party fails to pay its debts generally as they become
due, makes an assignment for the benefit of creditors, seeks relief under any
bankruptcy, insolvency or similar law, is involved in any involuntary proceeding
under such laws, or if a receiver, manager, liquidator, trustee in bankruptcy or
other officer with similar powers is appointed over all or a substantial part of
the assets of that party.



In any such case, on termination, the terminating party shall have no further
obligations  to the other party except to make payment of Prices for Product
delivered prior to the date of termination, less any amount owing to the
terminating party.
 
22.4  
The terms of Article 8 will apply to any Orders cancelled as a result of
termination pursuant  to this Article 22, and the terms of Article 15 will apply
to any Material rendered obsolete or surplus by such cancellation.  In addition,
Articles 18 and 21 shall survive termination of this Agreement or any Order.

 
 
13

--------------------------------------------------------------------------------

 
 
23.          GENERAL
 
23.1  
Resale, import and export.  The Customer will comply with all applicable laws
and regulations and will obtain all necessary licenses and consents for the
resale, import or export of Products (except as provided in 5.6 above) under the
laws and regulations of any relevant jurisdiction.



23.2         Effective terms and precedence.
 
(a)  
This Agreement, together will all Orders, constitutes the entire agreement
between the parties in respect of the subject matter hereof and supersedes and
excludes all other representations, promises, whether oral or written.



(b)  
Any standard terms and conditions set out in any order form other than the Order
form attached as Exhibit A hereto will be without effect.



(c)  
Any rights or obligations under this Agreement which by their nature continue
after termination will remain in effect until they are completed.



(d)  
If there is any conflict or inconsistency between the terms of any Order and the
terms of this Agreement, then the terms of this Agreement will prevail over the
Order.  Furthermore, to the extent there is any conflict or inconsistency
between the terms set forth on Exhibit B hereto and any other provisions of this
Agreement, the terms set forth on Exhibit B shall prevail.



23.3
Severability.  If any provision or any part thereof contained in this Agreement
is, for any reason, held to be invalid or unenforceable in any respect under the
laws of any jurisdiction where enforcement is sought, such invalidity or
unenforceability will not affect any other provision of this Agreement, and this
Agreement will be construed as if such invalid or unenforceable provision or
part thereof had not been contained therein.

 
23.4  
Variations.  No purported variation or amendment of this Agreement will be valid
unless made or confirmed in writing by a duly authorized representative of each
party.

 
23.5
Waiver.  The waiver of any term, condition or provision of this Agreement must
be in writing  and signed by an authorized representative of the waiving party.
Any such waiver will not be construed as a waiver of any other term, condition
or provision except as provided in writing, nor a waiver of any subsequent
breach of the same term, condition or provision.

 
23.6
Force majeure.  Neither party will be liable for any delay in performing or for
failing to perform obligations ( other than payment obligations) resulting from
acts of God, catastrophic weather, fire, explosions, floods, strike, work
stoppages, slow-downs or other industrial disputes, accidents, riots or civil
disturbances, act of government, delays by suppliers or Material shortages or
from any cause whatsoever beyond its reasonable control.

 
 
14

--------------------------------------------------------------------------------

 
 
23.7         Assignment.


(a)   
Neither party may assign this Agreement or any Order or any part thereof without
the written consent of the other except that Bel may assign this Agreement
and/or any Order or any parts(s) of this Agreement to any of its Affiliates or
to any person who acquires the whole or any part of Bel’s business.



(b)  
The expressions “Bel” and the “Customer” include their respective successors and
permitted assigns where the context admits.



23.8  
Relationship of the parties.  The relationship of Bel and the Customer as
established under this Agreement will be and at all times remain one of
independent contractors, and neither party will at any time nor in any way
represent itself as being a dealer, agent or other representative of the other
party or as having authority to assume or create obligations or otherwise act in
any manner on behalf of the other party.



23.9  
Headings. The headings in this Agreement are inserted for convenience only and
do not constitute a part of this Agreement nor are they to be referred to in its
interpretation.



23.10  
Counterparts.  This Agreement may be executed in one or more counterparts
(including those delivered by facsimile or other electronic means), each of
which shall be considered an original, but all of which taken together shall
constitute one and the same agreement.



[Signature page follows.]
 
 
15

--------------------------------------------------------------------------------

 

THIS MASTER SUPPLY AND ALLIANCE AGREEMENT IS EXECUTED BY THE DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES AS OF THE DATE FIRST SET FORTH ABOVE:
 

  “CUSTOMER”           AMBIENT CORPORATION          
 
By:
/s/ John J. Joyce       Name: John J. Joyce       Title: President  


  “BEL”           BEL FUSE INC.          
 
By:
/s/ Colin W. Dunn       Name: Colin W. Dunn       Title: Vice President Finance
 

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF PURCHASE ORDER
 
Ambient Corporation
79 Chapel Street
Newton, MA 02458
P: 617-614-6718
F: 617-332-0024
[Ambient logo]
 
AMBIENT®
communications for a new world
PURCHASE ORDER
2703481
ORDER DATE
 
02/10/09
VEND NO.
 
BEL001

 
BEL FUSE
206 Van Vorst Street
Jersey City, NJ 07302
 
Contact:   [**]
Phone:      [**]
 
Ship to:   Ambient Corporation
79 Chapel Street
Newton, MA 02458

 
DUE DATE
02/10/09
REQUESTED BY
-No Sales Employee-
SHIP VIA
F.O.B.
TERMS
[**]
     
#
ITEM NO.
VENDOR ITEM NO.
UOM
DEL. DATE
QTY ORDER
UNIT PRICE
EXTENSION

 
 
 
 
 
 
 
REMARKS
TOTAL                                0.00

 
 
17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PRICES, PRODUCTS AND SERVICES
 
Manufacturing Services
 

●
Printed circuit board (PCB) assembly and test

●
Systems final assembly and test

●
Materials procurement and management

●
Fulfillment services (direct customer shipment)

●
Turnkey based prototyping and new product introductions (NPI)

●
To be expanded to include full repair depot operations.

 
Metrics:
 

●
on time delivery

o  
committed orders at [**]% On-Time within +/- 2 days

o  
expedited orders with Best Efforts at [**]% to committed delivery

 

●
quality as measured by actual customer results – manufacturing defects ONLY

o  
out-of-box failures @ <[**]%

o  
90 day warranty failure/return rate @ <[**]%

o  
12 month warranty failure/return rate @ <[**]%

 

●
commitment to “agility & responsiveness in support of the Customer business and
its customers’ needs

o  
best efforts including use of overtime in response to the Customer’s customers’
requests

o  
all efforts basis to recover missed schedules at BEL expense

 

●
timely implementation of ECN/ECO changes based on impact on the Customer

o  
response, analysis and implementation aligned to the Customer’s urgency

 

●
cost

o  
Product cost performance in achieving both material & labor savings

o  
All cost not in standard (CNIS ) within reasonable expectations



Service Elements
 

●
Orders and Forecast

o  
the Customer will use best efforts

■  
to provide 12 month rolling forecast of production requirements

■  
to provide Orders of requirements within [**] day delivery expectation

o  
BEL will only execute materials procurement aligned to the Customer Orders

o  
BEL agrees to build products aligned to the Customer delivery expectations – no
build ahead without advanced notice to and review and acceptance by the Customer

o  
Order scheduling and rescheduling as outlined within the Agreement



 
18

--------------------------------------------------------------------------------

 
 

●
Materials and Supply-Chain Management

o  
Procurement following the Customer defined AVL or  supply-chain partners – must
ensure local, U.S. support to the Customer development initiatives

o  
Order policies managed to ABC levels to minimize the Customer’s exposure and
risk

o  
Extend global procurement capabilities to achieve “best-in-class” service &
pricing

●
NPI

o  
Collaboratively support quick turn [**]  – [**] cycles along with system level
build and testing.

o  
the Customer to provide direct support of unique materials in conjunction with
BEL efforts

o  
BEL to directly support evolving test requirements including [**]

o  
BEL will provide collaborative support with early NPI participation to achieve
[**].

 

●
Manufacturing and Test Engineering

o  
the Customer and BEL agree to develop cost effective solutions to achieve
volume, quality and cost targets.

o  
the Customer intends to leverage BEL test engineering services in optimizing
test for volume production

■   ICT ■   Functional testing – both PCB’s and systems  ■   Thermal and power
cycling of both PCB’s and systems  ■   Fixture design and implementation





 

●
Quality

o  
[**]

o  
Provide weekly, monthly & quarterly reporting of [**].

o  
Provide [**] support to correct any epidemic failures (those exceeding [**]% of
lots shipped) involving manufacturing or Materials used in the Products.

o  
BEL will implement formal corrective actions to address major quality
deficiencies and commit to active, continuous improvement program

o  
Ensure materials used in the production of the Products conform to the Customer
and OEM provided specifications.

 

●
Cost and Pricing

o  
BEL will manage all materials and labor to agreed upon standard cost

o  
All purchase price variance (PPV) and premium labor cost requires notification
to and review and acceptance by the Customer in advance

o  
All CNIS, PPV, excess and obsolete materials, exception based cost and
non-recurring expenses require notification to and review and acceptance by the
Customer in advance.

 

●
Transactional Elements

o  
All shipments to include either the Customer provided packing list or BEL
packing list with the Customer nomenclature and include Product serial and
reference numbers.

o  
Shipments must include packing list, commercial invoice and all export
documentation.

o  
All shipping documents to be physically attached to the shipment with electronic
copies provided directly to the Customer in a timely manner.

 

●
Repair Center Operations

o  
Will require [**], full service repair and upgrade depot capabilities

o  
Details to be addressed as a future initiative



 
19

--------------------------------------------------------------------------------

 
 
Project and Program Management
 

●
Each party will assign a project manager and identify a project team
representing key manufacturing functions, including planning and materials,
manufacturing and test engineering and quality management

 

●
Program management approach aligned toward:

o  
Weekly project level meetings – action and results focused across all
disciplines

o  
Monthly program level performance checks – issue resolution

o  
Formalized quarterly business reviews addressing all metrics and program status

 

●
Quarterly pricing and cost reviews addressing commodity management – process
opportunities and markups aligned to business volumes

 
Pricing:
 

●
Agree initially that pricing will be [**], with baseline pricing established at
[**]

●
Will collaborate to achieve on-going cost/pricing reductions aligned to volume



 
20

--------------------------------------------------------------------------------

 

EXHIBIT C
 
APPROVED VENDORS AND PREFERRED SUPPLY CHAIN PARTNERS
 
AMBIENT APPROVED VENDORS:
 
Approved Vendors are contained within Ambient’s data and documentation control
system, Agile, and incorporated with full revisions and release control. As a
strategic partner, Ambient has extended BEL direct electronic access for all
[**].
 
PREFERRED SUPPLY-CHAIN PARTNERS:
 
Ambient requires, as part of this Agreement, local, US, access and support from
technology companies and has identified [**] as a preferred distributor partner.
[**] should be considered for all franchised components given overall market
competitiveness with cost, quality and availability.
 
Ambient may, as mutually appropriate, identify additional supply-chain partners
and will work with BEL in integrating them within the program.
 
 
21